Name: Council Regulation (EEC) No 721/91 of 21 March 1991 on the conclusion of Protocol 2 establishing, for the period 1 April 1990 to 31 March 1991, the crawfish fishing opportunities and corresponding financial compensation provided for in the Agreement on relations in the sea fisheries sector between the European Economic Community and the Kingdom of Morocco
 Type: Regulation
 Subject Matter: fisheries;  Africa
 Date Published: nan

 No L 78/10 Official Journal of the European Communities 26 . 3 . 91 COUNCIL REGULATION (EEC) No 721/91 of 21 March 1991 on the conclusion of Protocol 2 establishing, for the period 1 April 1990 to 31 March 1991 , the crawfish fishing opportunities and corresponding financial compensation provided for in the Agreement on relations in the sea fisheries sector between the European Economic Community and the Kingdom of Morocco THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Article 1 Protocol 2 establishing, for the period 1 April 1990 to 31 March 1991 , the crawfish fishing opportunties and corres ­ ponding financial compensation provided for in the Agreement on relations in the sea fisheries sector between the European Economic Community and the Kingdom of Morocco is hereby approved on behalf of the Community. The text of the Protocol is attached to this Regulation . Having regard to the Act of Accession of Spain and Portugal, and in particular Article 155 (2) (b) thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Par ­ liament (2), Whereas, pursuant to the Agreement on relations in the sea fisheries sector between the European Economic Community and the Kingdom of Morocco (3), signed in Rabat on 26 May 1988, the two Parties conducted negotia ­ tions to determine the amendments or additions to be made to the Agreement at the end of the period of appli ­ cation of Protocol 2, annexed thereto ; Article 2 With a view to taking into consideration the interests of the Canary Islands and of Ceuta and Melilla, the Agree ­ ment referred to in Article 1 and, insofar as is necessary for its application, the provisions of the common fisheries policy relating to the conservation and management of fishery resources shall also apply to vessels which sail under the flag of Spain , which are recorded on a permanent basis in the registers of the relevant authorities at local level ('registros de base') in the Canary Islands and in Ceuta and Melilla, under the conditions specified in Note 6 to Annex I to Council Regulation (EEC) No 1135/88 of 7 March 1988 concerning the definition of the concept of 'originating products' and methods of adminis ­ trative cooperation in trade between the customs territory of the Community, Ceuta and Melilla and the Canary Islands (4), as last amended by Regulation (EEC) No 3902/89 Is). Whereas, as a result of these negotiations, a new Protocol 2 establishing, for the period 1 April 1990 to 31 March 1991 , the crawfish fishing opportunities and corres ­ ponding financial compensation provided for in the abovementioned Agreement was initialled on 20 March 1990 ; Article 3 The President of the Council is hereby authorized to designate the persons empowered to sign the Protocol in order to bind the Community. Whereas, under Article 1 55 (2) (b) of the Act of Accession, it is for the Council to determine the appropriate proce ­ dures to take into consideration all or part of the interests of the Canary Islands and of Ceuta and Melilla when it adopts decisions, case by case, particularly with a view to the conclusion of fisheries agreements with third coun ­ tries ; whereas the case in point calls for the said proce ­ dures to be determined : Whereas it is in the Community s interest to conclude the said Protocol, Article 4 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. (') OJ No C 228 , 13. 9 . 1990, p. 3 . (2) Opinion delivered on 12 March 1991 (not yet published in the Official Journal). (3) OJ No L 181 , 12. 7. 1988, p. 3 . (4) OJ No L 114, 2. 5. 1988 , p . 1 . 0 OJ No L 375, 23 . 12. 1989, p. 5 . 26. 3 . 91 Official Journal of the European Communities No L 78/11 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 March 1991 . For the Council The President G. WOHLFART